Day, J.
i. taxation: Eoai°i'of supervisors. The Board of Supervisors had no authority to increase the assessment of plaintiff’s property. Section 739 ^ie Revision conferred upon the Board of Supervisors of each county authority to equalize the assessments of the several persons and townships of the county. Chapter 89, Laws Thirteenth General *446Assembly, constituted the township trustees of each township a board, of equalization of assessments of their respective townships. Although this act contains no repealing clause, yet the exercise of the powers which it confers is inconsistent with the authority of the Board of Supervisors to exercise the same powers, and the later statute, inconsistent with the former, must be held to repeal it by implication.
As the Board of Supervisors had no authority to increase the assessment, the taxes levied upon such enhanced valuation are not simply irregular, but illegal. Assessment, by competent authority, is essential to the validity of a tax. Bailey v. Fisher, 38 Iowa, 229.
In many states it has been held that a court of equity will not interpose, by injunction, to restrain the enforcement of a tax, but that the party will be remitted to the usual remedies at law.
2.--:. me£Tctl tcbX * 111“ function. In this state, however, it has uniformly been held that if the tax is illegal, and not merely irregular, its enforcement will be restrained by injunction. See Spencer v. Wheaton, 14 Iowa, 38; Chamberlain v. The City of Burlington, 19 Iowa, 395; Macklot v. City of Davenport, 17 Iowa, 379; Litchfield v. The County of Polk, 18 Iowa, 70; Olmstead v. The Board of Supervisors of Henry County, 24 Iowa, 33; Williams v. Peinny, 25 Iowa, 436; Zorger v. Tp. of Rapids, 36 Iowa, 175.
It is objected that the petition is insufficient in that it does not state that plaintiff will suffer irreparable injury, if the injunction is not granted. The petition does' state, however, facts from which this injury may be inferred, to-wit, that he is the owner of real estate upon which these taxes are a lien, and that they are liable to sale for satisfaction of the same.
The collection of the tax, in so far as it is dependent upon the increased assessment, under the facts alleged in the petition, it seems to us, should be restrained by injunction. The demurrer was improperly sustained.
Reversed.